Plaintiff in error, J.A. Ross, was convicted in the county court of Cotton county on an information *Page 114 
charging that in said county on the 4th day of January, 1917, he did then and there willfully and unlawfully transport and convey 240 quarts of whisky from the north end of the Burkburnett bridge, across Red river, to a point one mile northeast of said bridge in Cotton county. His punishment was fixed at 30 days' confinement in the county jail and a fine of $300. From the judgment rendered in pursuance of the verdict, an appeal was perfected by filing in this court on April 17, 1917, a petition in error with case-made.
The evidence shows that the defendant Ross was riding in an automobile driven by another person; that they crossed from Texas on said bridge, and were stopped by officers about a mile northeast of the bridge in Cotton county. They found 240 quarts of whisky therein, and the defendant Ross admitted the whisky in the car belonged to him. There was no evidence offered on the part of defendant.
Counsel for plaintiff in error has assigned a large number of errors on the record of this case, and the technical questions raised have been elaborately discussed both orally and in the briefs. However, upon a careful consideration of the record, our conclusion is that the appeal is without substantial merit. The information is sufficient and is properly verified. The objections interposed to the jury panel were properly overruled. The instructions given by the court fairly and fully cover the law of the case, and the instructions requested were properly refused.
We are of the opinion that, on the undisputed facts and the law as we understand it, the defendant was properly and legally convicted. The letter and spirit of the law is that if the defendant has had a fair trial, and if this court is satisfied that the verdict against the defendant was *Page 115 
not reached by error, or as the result of passion or prejudice, the conviction should be affirmed.
Finding no substantial error in the record, the judgment is affirmed.
ARMSTRONG and MATSON, JJ., concur.